607 F.2d 329
Nancy YAMASAKI1 et al., Plaintiffs-Appellees,v.Patricia HARRIS, Secretary of Health, Education and Welfare,et al., Defendants-Appellants.Fannie BUFFINGTON et al., Plaintiffs-Appellees,v.Patricia HARRIS, Secretary of Health, Education and Welfare,et al., Defendants-Appellants.
Nos. 74-1611, 74-3118.
United States Court of Appeals,Ninth Circuit.
Oct. 18, 1979.

1
Robert S. Greenspan (argued), Dept. of Justice, Washington, D. C., for defendants-appellants.


2
Jeff Spence (argued), Legas Services Center, Seattle, Wash., for plaintiffs-appellees.


3
Before BROWNING and TRASK, Circuit Judges, and SPENCER WILLIAMS2, District Judge.


4
On June 20, 1979 the United States Supreme Court issued its opinion in Califano v. Yamasaki, --- U.S. ----, 99 S. Ct. 2545, 61 L. Ed. 2d 176, affirming in part and reversing in part the decision of this court.


5
IT IS HEREBY ORDERED that these cases be remanded to the district courts for the entry of judgment not inconsistent with the Supreme Court's opinion.



1
 Formerly Evelyn Elliott


2
 Honorable Spencer Williams, United States District Judge for the Northern District of California, sitting by designation